DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 05/13/2022 has been entered.  Claims 1-3, 6-10, 13-17 and 20 are pending. Claims 1, 8 and 15 have been amended.  Claims 4-5, 11-12 and 18-19 are canceled without prejudice.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Claim 8:
Line 7 (from bottom up of claim 8) recites “the first client device”, which should be rewritten as “the client device” for consistency throughout the whole claim.
Claims 15:
Line 6 (from bottom up of claim 15) recites “the first client device”, which should be rewritten as “the client device” for consistency throughout the whole claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, US Patent Application Publication No. US 2015/0339034 A1, and further in view of Barreto et al. (Barreto), US Patent Application Publication No. US 2013/0124638 A1.

As to independent claim 1, Garcia discloses a method comprising:
receiving, by a first client device, an update to a set of graphical elements being displayed by the first client device, the update including an annotation identifier corresponding to a first annotation type and data identifying a first graphical element from the set of graphical elements, the update to the set of graphical elements having been transmitted by a server in response to the server having received annotation data defining the update to the set of graphical elements from a second client device that is displaying the set of graphical elements (Figure 2 and paragraph [0036]: graphical user interfaces of user devices render for display annotations to the digital content, for example, user 1 of device 110A may provide an input such as annotation data for annotation data for annotating a portion of the digital content by highlighting a portion of the digital content, and/or inserting a comment associated to the portion of the digital content, and the annotation data is transmitted by the user device 110A to application server, which may create or update an annotation record stored on the database 126 of the server 18; paragraph [0037]: the annotation data includes one or more identifiers and/or attributes such as location of the annotation within the digital content, a relationship to another annotation such as type of annotation);
updating presentation of the set of graphical elements being displayed by the first client device based on the update such that the annotation identifier is presented at a location corresponding to the first graphical element (Figure 4 and paragraph [0038]: the server 118 may update the annotation records of the database upon receiving the annotation data, and the server may provide data indicative of selected annotation records to the users of the digital content, and the displays of device 110A and other devices may be updated in accordance with the annotation data selected and provided by the server);
in response to detecting an input selecting the annotation identifier presented at the location corresponding to the first graphical element, transmitting a request to the server for the annotation data corresponding to the annotation identifier (paragraph [0035]: a user may interact with the user interface to navigate or otherwise interact with the digital content displayed on the user device, or the user devices may transmit data (use data) that is indicative of the user interactions with the digital content, and the use data may be transmitted over the network to the application server, wherein the application server may facilitate track viewing history of users); and
in response to receiving the annotation data from the server, updating presentation of the set of graphical elements being displayed by the first client device based on the annotation data (paragraph [0048]: the digital content system may create or update annotations records in response to receiving the user inputs, and the digital content system may provide users annotations from the database).
receiving, by the first client device, a comment to be associated with the annotation data, the comment received via an input device of the first client device (paragraphs [0036]-[0038]: the user 1 of the device may provide an input for annotating a portion of the digital content, for instance, highlighting the portion of the digital content and/or insert a comment associated, to the portion of the digital content); and
transmitting, by the first client device, the comment and a user identifier associated to the comment to the server (paragraphs [0036]-[0038]: data indicative of the annotation data may be transmitted by the user device to the application server).
Garcia discloses sharing/collaborating contents and other annotations between users/students so that the contents and annotations can be updated and seen between users/students (paragraphs [0021], [0041]), and this would teach the transmitting causing a presentation annotations/comments on the second client device by the server, the presentation including an indication that the comment has been associated with the annotation data, text of the comment, the user identifier associated with the comment, and an indication of the annotated data.  Thus, the updated annotations/comments between users is considered as a presentation of a notification of the updating.  Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.

To support Examiner’s interpretation, Barreto discloses a system having a host server of a cloud-enable platform able to incrementally update remote clients at devices with events/actions that occurred via the platform hosted by server (Figure 1 and paragraph [0005]).  Barreto further discloses updating of remotes clients on user devices based on updates, changes that occur in the cloud environment at the host server from user edits, updates, comments, etc., and since multiple users collaborate in the cloud-based environment hosted by server, user devices 102 need to be appropriately updated such that the most current versions or data/content are synchronized with the relevant user devices and that notification of events are sent to the relevant devices/users in a timely and orderly fashion (paragraph [0035]).  Barreto further discloses sync clients can obtain changes/content/updates from real time machines simultaneous with the notification (paragraph [0058]).
	 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating and collaborating system and sending notification to users/clients with updated information, as taught by Barreto for the purpose of providing efficient updating of remote clients (paragraph [0035]).

As to dependent claim 3, Garcia discloses wherein updating the presentation of the set of graphical elements being displayed by the first client device comprises:
causing presentation of a user identifier that identifies a user profile associated with the second client device (paragraph [0048]). 

As to dependent claim 6, Garcia discloses receiving a second update to the set of graphical elements being displayed by the first client device, the second update including a second annotation identifier corresponding to a second annotation type and data identifying a second graphical element from the set of graphical elements, the second update to the set of graphical elements having been transmitted by the server in response to the server having received second annotation data defining the second update to the set of graphical elements from a third client device that is displaying the set of graphical elements (paragraphs [0036]-[0038], [0057], [0059]).
Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.
Barreto discloses a system having a host server of a cloud-enable platform able to incrementally update remote clients at devices with events/actions that occurred via the platform hosted by server (Figure 1 and paragraph [0005]).  Barreto further discloses updating of remotes clients on user devices based on updates, changes that occur in the cloud environment at the host server from user edits, updates, comments, etc., and since multiple users collaborate in the cloud-based environment hosted by server, user devices 102 need to be appropriately updated such that the most current versions or data/content are synchronized with the relevant user devices and that notification of events are sent to the relevant devices/users in a timely and orderly fashion (paragraph [0035]).  Barreto further discloses sync clients can obtain changes/content/updates from real time machines simultaneous with the notification (paragraph [0058]).
	 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating and collaborating system and sending notification to users/clients with updated information, as taught by Barreto for the purpose of providing efficient updating of remote clients (paragraph [0035]).

As to dependent claim 7, Garcia discloses updating presentation of the set of graphical elements being displayed by the first client device based on the second update such that the second annotation identifier is presented at a location corresponding to the second graphical element (paragraphs [0036]-[0038]).

Claims 8, 10 and 13-14 are device claims that contain similar limitations of the method claims 1, 3 and 6-7, respectively.  Therefore, claims 8, 10 and 13-14 are rejected under the same rationale.

Claims 15, 17 and 20 are medium claims that contain similar limitations of the method claims 1, 3 and (6-7), respectively.  Therefore, claims 15, 17 and 20 are rejected under the same rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia and Barreto as applied to claims 1, 3, 6-8, 10, 13-15, 17 and 20 above, and further in view of Gopinath et al. (Gopinath), US Patent Application Publication No. US 2014/0006921 A1.
As to dependent claim 2, Garcia, however, does not wherein the annotation data includes multimedia content.
In the same field of endeavor, Gopinath discloses annotation elements can be text and/or video (Figures 5-6 and paragraph [0044]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include multimedia annotation content, as taught by Gopinath, for the purpose of providing various types of annotations in collaboration system.
Response to Arguments
	Applicant’s arguments and amendments filed on 5/13/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-3, 6-10, 13-17 and 20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., the transmitting causing a presentation notification on the second client device by the server, the notification including an indication that the comment has been associated with the annotation data, text of the comment, the user identifier associated with the comment, and an indication of the annotated data) to the claims which significantly affected the scope thereof.  Please see the rejection with newly cited prior art Barreto.


Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177